
	
		II
		111th CONGRESS
		2nd Session
		S. 3939
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To reform earmarking and increase transparency and
		  accountability for all expenditures authorized by Congress and all executive
		  agencies of the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Reform and Federal Spending
			 Transparency and Accountability Act of 2011.
		2.Limitation on
			 contributions by earmark beneficiaries to certain candidates
			(a)Limitation
				(1)In
			 generalSection 315(a) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(a)) is amended by redesignating paragraphs (4) through (8)
			 as paragraphs (5) through (9), respectively, and by inserting after paragraph
			 (3) the following new paragraph:
					
						(4)Limitation on contributions by
				earmark beneficiaries
							(A)In generalDuring the
				period which begins on January 1 of an odd-numbered year and ends on December
				31 of the next even-numbered year, no earmark beneficiary shall make
				contributions aggregating more than $5,000 to any requesting candidate with
				respect to such earmark beneficiary.
							(B)DefinitionsFor
				purposes of this paragraph:
								(i)Earmark
				beneficiaryThe term earmark beneficiary means any
				person who specifically requests and benefits from a congressionally directed
				spending item, a limited tax benefit, or a limited tariff benefit (as such
				terms are defined in paragraph 5 of rule XLIV of the Standing Rules of the
				Senate, determined by substituting Senator or Member for
				Senator in such paragraph) which was enacted into law during the
				period described in subparagraph (A) or any person who is hired to represent
				the interests of the person making the request.
								(ii)Requesting candidate; requesting
				individualThe terms requesting candidate and
				requesting individual mean, with respect to any earmark
				beneficiary, any Senator or Member who requested the congressionally directed
				spending item, limited tax benefit, or limited tariff benefit (as so defined)
				which benefits the earmark
				beneficiary.
								.
				(2)Conforming
			 amendmentParagraph (1) of section 315(a) of such Act (2 U.S.C.
			 441a(a)) is amended by striking subsection (i) and section 315A
			 and inserting paragraph (4), subsection (i), and section
			 315(A).
				(b)Inflation
			 adjustment
				(1)In
			 generalSection 315(c)(1) of such Act (2 U.S.C. 441a(c)(1)) is
			 amended by inserting (a)(4), after (a)(3) each
			 place it appears in subparagraphs (B)(i) and (C).
				(2)Base
			 periodSection 315(c)(2)(B) of such Act (2 U.S.C. 441(c)(2)(B))
			 is amended by striking and at the end of clause (i), by striking
			 the period at the end of clause (ii) and inserting ; and, and by
			 adding at the end the following new clause:
					
						(iii)for purposes of
				subsection (a)(4), calendar year
				2010.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made on and after January 1, 2011.
			3.Limits on staff
			 attendance of Member fund raisers
			(a)In
			 generalExcept as provided in
			 subsection (b), an employee of the personal staff of a Member of Congress shall
			 not attend a political fund raiser held on behalf of the Member of Congress for
			 whom they are employed.
			(b)ExceptionA
			 Member of Congress may designate 1 employee who shall not be subject to the
			 provisions of subsection (a).
			4.Earmark public
			 databaseNot later than July
			 1, 2011, the Secretary of the Senate and the Clerk of the House of
			 Representatives shall post on the public website of their respective Houses a
			 link to the earmark database maintained by the Office of Management and
			 Budget.
		5.Federal
			 expenditure public databaseNot later than July 1, 2011, the head of
			 each department and agency of the Federal Government shall post on the public
			 website of that department or agency a link to a searchable database that lists
			 each contract, grant, cooperative agreement, and other expenditure made by the
			 department or agency listing with respect to the expenditure the amount,
			 purpose, term, and office making such expenditure.
		6.Vouching for
			 earmark requestsParagraph
			 6(a)(4) of rule XLIV of the Standing Rules of the Senate is amended by
			 inserting before the semicolon the following: and a certification that
			 the recipient is qualified to handle the project, if applicable.
		7.GAO
			 auditsNot later than December
			 31, 2011, and each year thereafter, the Comptroller General shall submit a
			 report to Congress that uses the OMB database—
			(1)to randomly
			 select a percentage of each of the programs and projects funded through
			 earmarks in the preceding fiscal year;
			(2)to conduct an
			 audit on each selected program or project reporting on the amount, purpose,
			 term, requesting Member, and the present state of completion of the program or
			 project; and
			(3)if the earmark
			 contributes to an already existing program or project, to provide a detailed
			 accounting of how the earmark contributed to each program or project.
			
